By the Court.

Warner., J.
delivering the opinion.
The ground of complaint here is, that the Court below granted a new trial to the defendants.
*4[1.] It is contended, that in this State, after an Equity cause has been tried by a jury under our practice, the Court has no authority to grant a new trial. The Judiciary Act of 1797 declares, that in Equity causes, “ the Superior Courts shall submit the merits of the suit, with the evidence thereon, and all matters respecting the same, to a special jury, who shall give their verdict on the same.” Malbury & Crawford’s Dig. 273, The Judiciary Act of 1792, contained a similar provision. The Judiciary Act of 1797, was repealed by the Judiciary Act of 1799. Marbury & Crawford, 308. The Judiciary Act of 1799, contains no provision for submitting Equity causes to a special jury. The Constitution which was adopted in 1798, declares that “ trial by jury, as heretofore used in this State, shall rem'ain inviolate.’' Prince Dig. 912. By referring to the Acts of 1792 and 1797, we find that the trial by jury was used in Rquity causes in this State before and at the time of the adoption of the Constitution. The right to submit Equity causes for trial to a special jury, is derived from the Constitution, and not from the Judiciary Act of 1799. By the first section of the 3d article of the Constitution, the Superior' Courts are empowered “ to grant new trials on proper and legal grounds'.” Prince, 910. By the 57th section of the’Judiciary Act of 1799, it is provided, “that in any case which has arisen since the signing of the present Constitution, or which may hereafter arise, of a verdict of a special jury being given contrary to evidence, and the principles of justice and of equity, it shall and may be lawful for the Judge presiding, to grant a new trial before another special jury, in the manner prescribed by this Act, provided, that twenty days notice be given by the party applying fox-such new trial, to the advei'se party, of his intention, and the grounds of his application.” Marbury and Crawford, 308. This provision of the Act, we think, was specially intended to apply to Equity causes, for the l'easont hat the Legislature, in a previous section of the same Act, declax-e, “ that the Superior Courts shall have power to correct errors and grant new trials, in any cause depending in any of the said Superior Courts, in such manner and under such rules and x-egulations as they may establish, and according to law and the usages and customs of Courts. See 55th section Judiciary Act, 1799. Marbury and Crawford, 307.
By the Judiciary Act of 1799, Equity jurisdiction is conferred *5upon the Superior Courts. It is true, the Superior Courts and the special jury, under our system of practice, perform the same duties as the Chancellor and Master in Chancery in England, but I know of no Act of the Legislature which denominates either the Judges or the special jurors as Chancellors.
[2.] This bill was filed by the complainant for a settlement of accounts between himself and Snowden, one of the defendants, Hughs, and Sibbet, and Jones, are made defendants, because they are the holders of negotiable paper given by the complainant to Snowden, and negotiated by him to the other defendants and who have instituted suit thereon against the complainant. In the decree rendered in the Court below, provision is made for the payment of Hughs’s demand, but the suits of Sibbet and Jones are perpetuáü/y enjoined. Sibbet and Jones, in their answers, deny most positively all knowledge of the consideration-of the notes and draft, as well as any notice thereof, or of any just or equitable defence to the same by Snowden; that they were bona fide purchasers of the paper in the fair course of trade, and for a valuable consideration, and there is no evidence furnished by the record had on the trial, which in our judgment is sufficient to show, that Sibbet and Jones were not bona fide holders of the notes and draft, and entitled to be protected in a Court oF Equity. The general rule is, that the holder of negotiable paper is presumed to he, primafacie, a bona fide holder, for a valuable consideration, and that he is not bound to establish that he has given any value for it, until the other party has established the want, or failure, or illegality of the consideration, or that the note had been lost or stolen, before it came to the possession of the holder. Story on Promisory notes, 220, section 196. Swift vs. Tyson, 16 Peters, Rep. 1. The only evidence which the complainant relied on, is the testimony of Bobinson, who states, that in October, 1843, Nell told Sibbet and Jones, that he would not pay any note made by him for the boat Viola. Whether this information was communicated to them before they became the holders of the paper, or afterwards, the record is silent. The presumption is, however, that they were the holders of the paper at the time, or why notify them, he would pay it. The discretion of the Court below was, in our judgment, properly exercised, in granting the new trial, and we take pleasure in affirming it.